                        Case 2:16-cv-01172-GMN-PAL Document 49 Filed 02/19/19 Page 1 of 3



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Sgt. Christopher Donohue, Officer Duane Jensen,
                    6 and Officer John Newbold

                    7
                                                        UNITED STATES DISTRICT COURT
                    8
                                                            DISTRICT OF NEVADA
                    9
                                                                      ***
                   10
                        DONELL GEROD BRYANT,                             CASE NO. 2:16-cv-1172-GMN-PAL
                   11
                                           Plaintiff,                    STATUS REPORT REGARDING
                   12                                                    SETTLEMENT AND DISMISSAL
                                  vs.
                   13
                      OFFICER DONOHUE; OFFICER JENSEN;
                   14 OFFICER JOHN DOE; OFFICER
                      NEWBOLD; OFFICER JOHN DOE;
                   15 SHERIFF LOMBARDO; LAS VEGAS
                      METROPOLITIAN POLICE
                   16 DEPARTMENT, DSD; THE STATE OF
                      NEVADA, EX REL,
                   17
                                 Defendants.
                   18

                   19            Defendants, Sgt. Christopher Donohue, Officer Duane Jensen and Officer John Newbold
                   20 of the Las Vegas Metropolitan Police Department, by and through their attorneys, Robert W.

                   21 Freeman, Esq., of LEWIS BRISBOIS BISGAARD & SMITH, hereby submit this status report

                   22 regarding settlement reached with Plaintiff Donell Bryant.

                   23 …

                   24 …

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4816-5963-0472.1
ATTORNEYS AT LAW
                        Case 2:16-cv-01172-GMN-PAL Document 49 Filed 02/19/19 Page 2 of 3



                    1            Counsel for Defendants received the signed Settlement Agreement on February 8, 2019.

                    2 Counsel for Defendants will coordinate the remaining settlement obligations with the Nevada

                    3 Department of Corrections within the next 15 (fifteen) days.

                    4            DATED this 19th day of February, 2018.

                    5                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

                    6                                               /s/ Robert W. Freeman
                    7                                               Robert W. Freeman, Esq.
                                                                    Nevada Bar No. 3062
                    8                                               6385 S. Rainbow Blvd, Suite 600
                                                                    Las Vegas, Nevada 89118
                    9                                               Attorneys for Defendants
                   10

                   11       IT IS ORDERED that the parties shall have until March 8, 2019 to file their stipulation
                        to dismiss with prejudice.
                   12

                   13        Dated: February 21, 2019

                   14                                                                __________________________
                                                                                     Peggy A. Leen
                   15                                                                United States Magistrate Judge

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-5963-0472.1                                  2
                        Case 2:16-cv-01172-GMN-PAL Document 49 Filed 02/19/19 Page 3 of 3



                    1                                    CERTIFICATE OF SERVICE

                    2            I HEREBY CERTIFY that on the 19th day of February, 2019, I electronically filed the

                    3 STATUS REPORT REGARDING SETTLEMENT AND DISMISSAL with the Clerk of the

                    4 Court through the Case Management/Electronic Filing System.

                    5                                    CERTIFICATE OF MAILING

                    6              I HEREBY CERTIFY that on the 19th day of February, 2019, I served a true and correct

                    7 copy of the foregoing STATUS REPORT REGARDING SETTLEMENT AND DISMISSAL

                    8 by depositing a copy of same in the United States Mail at Las Vegas, Nevada postage fully

                    9 prepaid, addressed to:

                   10 Donell Gerod Bryant
                      # 0067983
                   11 Southern Nevada Correctional Center
                      P.O. Box 208
                   12
                      Indian Springs, Nevada 89070
                   13 Plaintiff in Proper Person

                   14                                                /s/ Kristen Freeman
                                                                     Employee of LEWIS BRISBOIS
                   15
                                                                           BISGAARD & SMITH LLP
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-5963-0472.1                                3
